DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,213505 in view of Gurney et al (WO 2018/017864, published 25 January 2018, filed 20 July 2017). The claims of U.S. Patent No. 10,213505 are drawn to a composition comprising an anti-PVRIG antibody, wherein said antibody comprises: i) a heavy chain comprising SEQ ID NO:9, and ii) a light chain comprising SEQ ID NO:14 and a composition comprising an anti-PVRIG antibody, wherein said antibody comprises: i) a heavy chain comprising SEQ ID NO:19, and ii) a light chain comprising SEQ ID NO:24. The Specification of U.S. Patent No. 10,213,505 discloses that the antibodies may be used to treat cancer (column 25, line1 to column 26 line 10). U.S. Patent No. 10,213,505 does not disclose the anti-PVRIG antibody along with either anti-PD-1 antibodies or anti-PD-L1 antibodies. However, Gurney disclose methods for treating cancer comprising administering an anti-PVRIG antibody along with anti-PD-1 antibodies or anti-PD-L1 antibodies (paragraphs 6, 249, 294).
	

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,225,523 in view of Gurney et al (WO 2018/017864, published 25 January 2018, filed 20 July 2017). The claims of U.S. Patent No. 11,225523 are drawn to  a method of treatment for cancer in a patient comprising administering the triple combination comprising an anti-TIGIT antibody, an anti-PVRIG antibody and an anti-PD-1 antibody, wherein said anti-PVRIG antibody is an antibody chosen from at least one of CHA.7.518.1.H4 (S241P) and CHA.7.538.1.2.H4(S241P). The antibody encoded in CHA.7.518.1.H4 comprises: i) a heavy chain comprising SEQ ID NO:9, and ii) a light chain comprising SEQ ID NO:14. The antibody encoded in CHA.7.538.1.2.H4 comprises: i) a heavy chain comprising SEQ ID NO:9, and ii) a light chain comprising SEQ ID NO:14.
 The present claims drawn to a method of activating T-cells of a patient with cancer comprising administering an anti-PD-L1 antibody or anti-PD-1 antibody and an anti-PVRIG antibody to said patient, wherein said anti-PVRIG antibody comprises:
i) a heavy chain comprising SEQ ID NO: 9, and ii) a light chain comprising SEQ ID NO: 14 or an anti-PVRIG antibody that comprises:
i) a heavy chain comprising SEQ ID NO: 19, and
ii) a light chain comprising SEQ ID NO: 24.  
The transitional term “comprising”, which is synonymous with “including,” “containing,” or“characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  MPEP 2111.02.  Thus, a method for treating cancer comprising administering an anti-PD-L1 antibody or anti-PD-1 antibody and an anti-PVRIG antibody would encompass methods of treating cancer comprising administering an anti-PD-1 antibody, an anti-PVRIG antibody and an anti-TIGIT antibody.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -33 of U.S. Patent Application No. 17/631,847 in view of Gurney et al (WO 2018/017864, published 25 January 2018, filed 20 July 2017). The claims of U.S. Patent Application No. 17/631,847 are drawn to liquid pharmaceutical formulation of an anti-PVRIG antibody comprising: (a) an anti-PVRIG antibody, wherein said anti-PVRIG antibody comprises: i) a heavy chain variable domain comprising the vhCDRl, vhCDR2, and vhCDR3 from the heavy chain of CHA.7.518.1.H4(S241P) (SEQ ID NO:4), and ii) a light chain variable domain comprising the vlCDRl, vlCDR2, and vlCDR3 from the light chain of CHA.7.518.1.H4(S241P) (SEQ ID NO:9). The Specification of U.S. Patent Application No. 17/631,847  discloses that the antibodies may be used to treat cancer (paragraph 74). U.S. Patent Application No. 17/631,847 does not disclose the anti-PVRIG antibody along with either anti-PD-1 antibodies or anti-PD-L1 antibodies. However, Gurney disclose methods for treating cancer comprising administering an anti-PVRIG antibody along with anti-PD-1 antibodies or anti-PD-L1 antibodies (paragraphs 6, 249, 294).


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642